 Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 1 of 20




                                             PAGES 1 - 19

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

            BEFORE THE HONORABLE NATHANAEL M. COUSINS

PALANTIR TECHNOLOGIES INC.,        )
                                   )
             PLAINTIFF,            )
                                   )
  VS.                              )        CASE NO. 19-6879 BLF
                                   )
MARC L. ABRAMOWITZ, ET AL.,        )
                                   )        SAN JOSE, CALIFORNIA
             DEFENDANTS.           )        WEDNESDAY, MARCH 4, 2020
                                   )
___________________________________)



  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

         RECORDING    1:13PM - 1:19PM AND 2:27PM - 2:44PM

APPEARANCES:

FOR PLAINTIFF               HUESTON HENNIGAN LLP
                            523 WEST 6TH STREET, SUITE 400
                            LOS ANGELES, CA 90014
                      BY:   YAHOR FURSEVICH, ESQUIRE


FOR DEFENDANT               SKADDEN ARPS SLATE MEAGHER & FLOM LLP
                            525 UNIVERSITY AVENUE
                            PALO ALTO, CA 94301FIRM
                      BY:   JACK PATRICK DICANIO, ESQUIRE
                            NIELS JON MELIUS, ESQUIRE

                            WILLIAMS & CONNOLLY
                            725 TWELFTH STREET, NW
                            WASHINGTON, DC 20005
                      BY:   BARRY STEVEN SIMON, ESQUIRE
                            (VIA COURTCALL)



TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 2 of 20            2




1    WEDNESDAY, MARCH 4, 2020                                   1:13 P.M.

2    (TRANSCRIBER'S NOTE: DUE AT TIMES TO COUNSELS' FAILURE TO

3    IDENTIFY THEMSELVES WHEN SPEAKING, CERTAIN SPEAKER

4    ATTRIBUTIONS ARE BASED ON EDUCATED GUESS.)

5                                   ---O0O---

6                    ELECTRONICALLY RECORDED PROCEEDINGS

7               THE CLERK:    CALLING CIVIL 19-6879, PALANTIR

8    TECHNOLOGIES VERSUS ABRAMOWITZ, ET AL.

9               MR. FURSEVICH:     GOOD MORNING, YOUR HONOR.       MY NAME IS

10   YAHOR FURSEVICH.    I'M APPEARING ON BEHALF OF PALANTIR

11   TECHNOLOGIES.

12              THE COURT:    WELCOME.

13              MR. DiCANIO:    GOOD AFTERNOON, YOUR HONOR.        JACK

14   DICANIO AND NIELS MELIUS ON BEHALF OF THE DEFENDANTS.

15              I BELIEVE WE ALSO HAVE MR. SIMON FROM WILLIAMS &

16   CONNOLLY ON THE TELEPHONE.

17              THE COURT:    LET'S SEE IF WE DO.

18              MR. SIMON:    GOOD AFTERNOON, YOUR HONOR.       AND I

19   APPRECIATE THE OPPORTUNITY TO PARTICIPATE BY TELEPHONE.

20              THE COURT:    YOU'RE WELCOME.     GOOD AFTERNOON.

21              ALL RIGHT.    THIS IS OUR FIRST MEETING ALL TOGETHER, I

22   BELIEVE, ON THE DISCOVERY IN THIS CASE, ALTHOUGH IT'S BEEN

23   GOING ON FOR MANY YEARS THROUGH MANY DISPUTES.          YOU'VE GOT TWO

24   SETS OF DISPUTES BUT FOUR THINGS SUBMITTED IN TOTAL BEFORE ME

25   TODAY.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 3 of 20            3




1               BEFORE I GIVE MY ASSESSMENT OF THEM, TELL ME IF

2    ANYTHING'S BEEN RESOLVED, IF ANYTHING IS EXPANDED OR REDUCED OR

3    CHANGED FROM WHAT I HAVE ON PAPER.

4               MR. DiCANIO:    NO, YOUR HONOR.

5               MR. FURSEVICH:     THAT'S CORRECT.

6               THE COURT:    ALL RIGHT.    THEN I'LL GIVE YOU MY VIEWS,

7    AND THEN WE'LL HAVE FURTHER PROCEEDINGS.

8               I'M FAMILIAR WITH THE DOCKET, AND THIS CASE WAS MINE

9    TEMPORARILY, AND WHAT I SEE IS THERE'S LOTS IN DISPUTE.           AND

10   THERE'S EITHER A UNWILLINGNESS OR AN INCOMPETENCE TO WORK

11   THINGS OUT AND TO AGREE TO SOLUTIONS.        I DON'T THINK IT'S

12   INCOMPETENCE.    I THINK BOTH SIDES HAVE EXCELLENT ATTORNEYS WHO

13   KNOW WHAT YOU'RE DOING.      SO IT'S MORE OF AN UNWILLINGNESS TO

14   GET PAST THESE ISSUES AND FIND REASONABLE COMPROMISES.            THAT'S

15   THE ISSUE BEFORE THE COURT.      SO I WANT TO MAKE SURE THERE'S A

16   FULL OPPORTUNITY FOR YOU TO WORK THEM OUT BEFORE I RULE ON

17   THEM.   I'M GOING TO ORDER YOU TO CONFER FURTHER IN A CONFERENCE

18   ROOM RIGHT NOW.

19              TOPICS THAT YOU SHOULD INCLUDE IN YOUR CONVERSATION

20   ARE, ONE, DO YOU WISH TO HIRE A SPECIAL MASTER TO DO DISCOVERY

21   IN THIS CASE WITH YOU.     THAT IS SOMETHING YOU SHOULD DISCUSS

22   TOGETHER, AND I WOULDN'T BE LIKELY TO ORDER IT UNLESS YOU

23   THOUGHT IT WAS A GOOD IDEA.      BUT IF YOU ARE GOING TO NEED A

24   JUDICIAL OR THIRD PARTY TO INTERVENE ON EVERY DISCOVERY ITEM IN

25   THE CASE, IT MIGHT BE EFFICIENT FOR YOU TO HAVE SOMEONE ON CALL



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 4 of 20         4




1    TO WORK WITH YOU ALL THE TIME TO HELP YOU.         I DON'T THINK

2    THAT'S NECESSARY, BUT IF YOU PLAN TO COME BACK TO COURT FOR

3    EVERY DISPUTE LIKE THIS, IT MIGHT BE GOOD IDEA; OTHERWISE,

4    WE'LL BE HERE ON AT LEAST A WEEKLY BASIS, MAYBE TWICE A WEEK,

5    THROUGHOUT THE REST OF THE CASE, WHICH COULD BE OVER MANY

6    YEARS, AND THAT'S GOING TO GET EXPENSIVE.

7               SO IF YOU WANT THAT ASSISTANCE AND WANT THAT LEVEL OF

8    EXPERTISE AND ATTENTION, YOU MIGHT TALK ABOUT WHETHER IT'S IN

9    YOUR JOINT INTEREST TO HAVE IT.

10              THE WERIDE CASE THAT IS COMING LAST ON THE CALENDAR

11   DOES HAVE A SPECIAL MASTER APPOINTED, MARTIN QUINN, AND THERE'S

12   MANY OTHER SPECIAL MASTERS BEYOND MR. QUINN, BUT HE'S DONE AN

13   EXCELLENT JOB ASSISTING THEM IN A TIME AND COST EFFECTIVE

14   MANNER TO RESOLVE THEIR MANY DISCOVERY DISPUTES.

15              SO THERE ARE CASES WHERE THAT'S -- THE PARTIES HAVE

16   EITHER AGREED OR IT'S BEEN FOISTED UPON THEM TO HAVE SOMEONE TO

17   ASSIST THEM.    AND, OF COURSE, THERE ARE MANY DETAILS THAT COULD

18   BE WORKED OUT AS PART OF THE SPECIAL MASTER SYSTEM.

19              SO TOPIC ONE IS:     DO YOU WANT A SPECIAL MASTER.      IF

20   NOT, TOPIC TWO IS:     CAN YOU AGREE TO SOME PARAMETERS FOR

21   DISCOVERY IN THIS CASE.      AND THERE'S MANY DETAILS THERE, THE

22   TIME AND SEQUENCING OF DISCOVERY -- MY COMMENTS HERE ARE GOING

23   BOTH DIRECTIONS; YOU BOTH WANT THINGS FROM EACH OTHER, SO I'M

24   NOT LOOKING AT ONE SIDE MORE THAN OR THE OTHER -- BUT THE

25   SEQUENCING OF EVENTS, DOCUMENTS, DEPOSITIONS, INTERROGATORIES,



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 5 of 20        5




1    OTHER DISCOVERY.

2               RIGHT NOW, FROM WHERE I SIT, YOU DON'T HAVE MUCH OF A

3    PLAN, YOU'RE JUST SNIPING AT EACH OTHER ON LITTLE DETAILS, AND

4    I WOULD LIKE TO END TODAY WITH A PLAN WHEN YOU ARE GOING TO DO

5    THINGS WHERE -- SO YOU HAVE SOME COMMON EXPECTATION OF HOW IT'S

6    GOING TO GO.    ONCE YOU'VE GOT A PLAN, I'D LIKE TO HEAR WHAT THE

7    PLAN IS AND WORK WITH YOU TO THEN ENFORCE THE PLAN.

8               ONLY AFTER YOU'VE GONE THROUGH THOSE STEPS, DO I WANT

9    TO HEAR ABOUT THE INDIVIDUAL DETAILS IN THESE DISCOVERY BRIEFS

10   BECAUSE I DON'T REALLY THINK IT'S NECESSARY FOR ME TO RESOLVE

11   THEM FOR YOU, BUT IF IT BECOMES NECESSARY, THEN I'LL DO THAT,

12   AND THE RESULT PROBABLY WILL NOT BE ONE THAT IS VERY MUCH OF A

13   COMPROMISE IN YOUR CLIENTS' INTEREST.        IT WILL BE LESS HELPFUL

14   FOR YOUR CLIENTS THAN WHAT YOU CAN WORK OUT TOGETHER FROM MY

15   ADVICE.   YOU CAN DECIDE THAT FIRST TALKING TO EACH OTHER.

16              SO WITH THAT LONG-WINDED INTRODUCTION, PLEASE CONFER

17   FURTHER IN THE CONFERENCE ROOM, STRAIGHT OUT THE DOOR TO THE

18   LEFT, AND I'LL RECALL YOU AS SOON AS WE'RE DONE WITH THE OTHER

19   MATTERS BEFORE THE COURT.      THANK YOU VERY MUCH.

20              MR. FURSEVICH:     THANK YOU.

21              MR. DiCANIO:    THANK YOU, YOUR HONOR.

22              (PROCEEDINGS RECESS AT 1:19 P.M. AND RESUMED AT

23               2:27 P.M.)

24              THE CLERK:    CALLING CIVIL 19-6879, PALANTIR

25   TECHNOLOGIES VERSUS ABRAMOWITZ.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 6 of 20        6




1               THE COURT:    ALL RIGHT.    PREVIOUS COUNSEL ARE ALL HERE

2    AGAIN.

3               SO UPDATE ME AS TO WHAT, IF ANY, DECISIONS YOU'VE

4    MADE.

5               ATTY1:   YES, YOUR HONOR.

6               THERE ARE SOME FUNDAMENTAL DISCOVERY THRESHOLD ISSUES

7    IN THIS CASE THAT WE WOULD -- THAT WE WERE UNABLE TO AGREE

8    UPON, THAT THE MOST FUNDAMENTAL ISSUE IS WITH RESPECT TO THE

9    2019.210 OBJECTION THAT DEFENDANTS HAVE ASSERTED TO ALL OF OUR

10   DISCOVERY REQUESTS.

11              DEFENDANTS HAVE MADE CLEAR THAT THEY ARE -- THEY WILL

12   NOT PRODUCE ANY DISCOVERY UNTIL THAT ISSUE IS RESOLVED, AND

13   ONCE THAT ISSUE IS RESOLVED, DEFENDANTS SAID THAT THEY WOULD

14   MEET AND CONFER WITH US ON SOME OF THESE SEARCH TERM ISSUES,

15   AND WE ARE VERY MUCH OPTIMISTIC THAT WE CAN REACH AGREEMENTS ON

16   SEARCH TERMS, INDIVIDUAL SEARCH TERMS, AND SOME OF THE SCOPE

17   ISSUES THAT THE PARTIES HAVE BEEN MEETING AND CONFERRING ABOUT.

18              THE COURT:    SORRY TO INTERRUPT.      DO YOU HAVE AN

19   AGREEMENT AS TO THE PROCEDURE FOR RESOLVING THE 2019.210 --

20              ATTY2:   YOUR HONOR, IF I COULD --

21              THE COURT:    YEAH.

22              ATTY2:   WHAT WE HAD PROPOSED WAS -- BECAUSE WE SEE

23   THIS AS A FUNDAMENTAL GATING ISSUE, WAS THAT WE DO THIS ON AN

24   EXPEDITED BASIS WHERE WE FILE PAPERS CHALLENGING THE TRADE

25   SECRET DESIGNATION ON AN EXPEDITED BASIS, HAVE THAT ALL



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 7 of 20         7




1    RESOLVED, AND WE THINK, YOUR HONOR, THIS COULD BE A MATTER OF

2    WEEKS, NOT MONTHS, IF THE COURT HAS THE TIME TO CONSIDER IT.

3    AND THEN ON THE OTHER SIDE OF THAT BRIEFING, THEN DEPENDING ON

4    HOW THAT GOES, THEN WE COULD MOVE FORWARD WITH RESPECT TO THE

5    REST OF DISCOVERY OR NOT.      THEY WOULD BE THEN FORCED TO THEN

6    AMEND THEIR TRADE SECRET DESIGNATION IF THERE ARE ISSUES WITH

7    IT.

8               ATTY1:   YOUR HONOR, WE FUNDAMENTALLY DISAGREE WITH

9    THAT POSITION BECAUSE THIS IS -- THIS IS NOT A NEW CASE. THIS

10   CASE HAS BEEN -- WAS PENDING --

11              THE COURT:    NO, IT'S NOT, NOT EVEN CLOSE.

12              ATTY1:   YEAH.    SO IN STATE COURT -- LET ME JUST VERY

13   BRIEFLY DESCRIBE THE PROCEDURAL BACKGROUND HERE.          IT'S VERY

14   INVOLVED TO RESOLVE THIS ISSUE.

15              IN STATE COURT THE PARTIES SPENT SIGNIFICANT MONTHS,

16   SIGNIFICANT AMOUNT OF TIME, MONTHS, LITIGATING THE 2019.210

17   DISCLOSURE.   ON MAY -- IN MAY OF LAST YEAR, 2019, THE STATE

18   COURT ACCEPTED THE TRADE SECRET DISCLOSURE.

19              THIS COURT IS OBLIGATED, AND WE ALL MUST BE VIEWING

20   THAT STATE COURT ORDER AND TREATING IT AS IF THIS COURT ENTERED

21   IT.

22              SO RIGHT NOW THIS COURT HAS ACCEPTED -- WE ARE

23   PRETENDING THIS IS THE CASE -- ACCEPTED THE TRADE SECRET

24   DISCLOSURE THAT WE HAVE SUBMITTED IN THIS CASE.          DISCOVERY IS

25   OPEN.   DEFENDANTS HAVE ATTEMPTED TO STAY DISCOVERY AND MOVE TO



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 8 of 20         8




1    STAY DISCOVERY WITH JUDGE FREEMAN.        THAT MOTION WAS DENIED, SO

2    DISCOVERY IS OPEN.

3               UNLESS AND UNTIL THIS COURT MODIFIES THE ORDER

4    ACCEPTING OUR TRADE SECRET DISCLOSURE UNDER 2019.210, DISCOVERY

5    IS OPEN, AND IT SHOULD PROCEED.       WE HAVE DISCOVERY DEADLINES IN

6    THIS CASE.   WE HAVE TO PREPARE OUR CASE.

7               THEN THERE'S A RELATED QUESTION HERE, WHICH IS IF

8    DEFENDANTS WISH TO MODIFY OR VACATE THE ORDER ACCEPTING OUR

9    TRADE SECRET DISCLOSURE, WHAT SHOULD THEY DO.         AND THEY SHOULD

10   FOLLOW THE PROCEDURES ESTABLISHED IN THIS DISTRICT FOR

11   MODIFYING OR VACATING INTERLOCUTORY ORDERS, AND THAT PROCEDURE

12   IS LAID OUT IN LOCAL RULE 7-9.       THEY HAVE TO FILE A MOTION FOR

13   LEAVE TO FILE A MOTION FOR A CONSIDERATION, AND IF THAT MOTION

14   FOR LEAVE GETS GRANTED, WE CAN THEN LITIGATE WHETHER

15   RECONSIDERATION IS PROPER.

16              OF COURSE, OUR POSITION IS IT'S NOT PROPER BECAUSE

17   THEY HAVE NOW WAITED FOR OVER FOUR MONTHS TO RAISE THIS ISSUE

18   SINCE REMOVAL, SO THERE IS NO REASONABLE DILIGENCE, AND THE

19   STATE COURT ORDER IS CORRECT, AND THERE IS NO GOOD REASON TO

20   CONSIDER TO RECONSIDER IT.

21              NOW DEFENDANTS POINT TO JUDGE FREEMAN'S STATEMENTS AT

22   THE CASE MANAGEMENT CONFERENCE THAT WE HAD ABOUT THREE WEEKS

23   AGO, AND SAYING THAT JUDGE FREEMAN HAS ALREADY REJECTED THESE

24   ARGUMENTS I JUST OUTLINED FOR YOUR HONOR, AND THAT'S NOT TRUE.

25   THERE WAS NO -- JUDGE FREEMAN HAS NOT EVEN CONSIDERED THESE



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 9 of 20        9




1    ARGUMENTS -- JUDGE FREEMAN -- OR NOT RAISED BEFORE JUDGE

2    FREEMAN.   IT WAS A CASE MANAGEMENT CONFERENCE, AND WE WERE

3    TALKING ABOUT CASE SCHEDULE.

4               AND JUDGE FREEMAN STATEMENTS -- FREEMAN'S STATEMENTS,

5    I APOLOGIZE -- ARE SIMPLY:

6                           "I DON'T THINK ANYTHING PREVENTS

7               YOU FROM CHALLENGING THE 2019.210 DISCLOSURE

8               HERE.    I WILL BE REFERRING IT TO THE

9               MAGISTRATE JUDGE ASSIGNED TO THE CASE, BUT

10              THAT JUDGE WILL BE ADVISED THAT THE STATE

11              COURT HAS ALREADY APPROVED IT."

12              NOTHING IN THIS STATEMENT PURPORTS TO MODIFY NINTH

13   CIRCUIT LAW THAT SAYS THE STATE COURT ORDER IS THE ORDER OF

14   THIS COURT.   NOTHING IN THE STATEMENT PURPORTS TO EXEMPT

15   DEFENDANTS FROM THEIR DUTY TO COMPLY WITH LOCAL RULE 7-9.         WE

16   AGREE THAT DEFENDANTS CAN -- THAT YOUR HONOR CAN MODIFY THE

17   STATE COURT ORDER, JUST AS YOUR HONOR CAN MODIFY ANY OF THE

18   INTERLOCUTORY ORDERS YOUR HONOR ENTERS, BUT --

19              THE COURT:    ALL RIGHT.    SO, YOUR PROCEDURAL

20   SUGGESTION IS IF THEY WANT TO BRING A MOTION FOR

21   RECONSIDERATION, THEY SHOULD?       AND THAT'S --

22              ATTY1:   AND THEN -- BUT IN THE MEANTIME, DISCOVERY IS

23   OPEN.

24              THE COURT:    DISCOVERY IS OPEN, AND IT DOESN'T -- YOU

25   SHOULDN'T HAVE TO WAIT FOR OTHER STUFF BECAUSE THE ORDER IS THE



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 10 of 20         10




1    ORDER UNLESS IT'S RECONSIDERED.

2               ATTY1:   THAT'S CORRECT.

3               THE COURT:    ALL RIGHT.    SO THAT'S YOUR SUMMARY.    AND

4    YOUR THOUGHT IS, NO, NO, YOU SAID YOU WANT TO RECONSIDER THIS,

5    AND YOU'RE GOING TO BRING A MOTION SOON FOR EXPEDITED REVIEW

6    AND EVERYTHING ELSE SHOULD WAIT UNTIL THAT'S RESOLVED.

7               ATTY2:   YEAH.   IF I COULD JUST MAYBE GO BACK IN TIME

8    WITH A LITTLE BIT OF HISTORY, YOUR HONOR.

9               THE COURT:    YES.

10              ATTY2:   THEN I'LL ANSWER YOUR QUESTION DIRECTLY.

11              YOU KNOW, THERE'S A REASON WHY THIS CASE HAS LAGGED

12   SO LONG.   IT ISN'T BY ACCIDENT, AND THAT'S BECAUSE PALANTIR

13   WASN'T ABLE FOR YEARS TO OVERCOME THE HURDLE IN THE STATE

14   COURT.

15              NOW, IF WE TAKE A STEP BACK AND TALK ABOUT WHAT IS

16   THIS CASE REALLY ABOUT, YOU KNOW, IT'S NOT A SITUATION WHERE

17   THEY'RE ALLEGING AN EMPLOYEE WORKED FOR MANY, MANY YEARS AND

18   THEY DON'T QUITE KNOW WHAT THE EMPLOYEE GOT HIS OR HER HANDS

19   ON, AND IT'S NOT A SITUATION WHERE SOMEBODY HACKED INTO THEIR

20   SYSTEM, SO IT'S A LITTLE BIT HARD.

21              WHAT THEY'RE CLAIMING IS THAT THEY HAD A COUPLE OF

22   MEETINGS WITH MY CLIENT AND THAT THEY PROVIDED HIM INFORMATION

23   ON THOSE PARTICULAR MEETINGS THAT THEY SAY ARE THEIR TRADE

24   SECRETS.   WELL, IF YOU TAKE A STEP BACK, I'VE DONE A FEW TRADE

25   SECRETS IN MY TIME, I'M SURE YOU HAVE AS WELL.         THAT SHOULD BE



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 11 of 20        11




1    PRETTY EASY TO IDENTIFY WHAT EXACTLY DID YOU TELL THEM.           THAT'S

2    ALL YOU NEED TO DO.    BUT, YOUR HONOR, OVER THE COURSE OF YEARS

3    WHAT WE'VE SEEN IS A FLIPPITY-FLOP POSITION ON WHAT EXACTLY

4    THEIR TRADE SECRETS ARE.

5               AND, SO, FOR INSTANCE, YOUR HONOR, THE FIRST TIME

6    THEY TRIED THEY CITED 39 TRADE SECRETS.        JUDGE SLAPPED THAT

7    DOWN.   THEY TRIED AGAIN.    THEN THEY CITED 164 TRADE SECRETS.

8    JUDGE SLAPPED THAT DOWN, AND THEN TRIED AGAIN, AND THEN THEY

9    CITED 23 TRADE SECRETS.

10              AT FIRST THEY TALKED ABOUT COMPILATIONS AND DESIGN

11   CONCEPTS, AND THEN THEY ABANDONED THOSE.        AND THEN THEY TALKED

12   ABOUT BUSINESS LISTS, AND BUSINESS PLANS, AND CUSTOMER LISTS,

13   AND THEN THEY ABANDONED THOSE AS WELL.

14              NOW, WE HAD A DISPUTE AS TO WHETHER OR NOT THEIR MOST

15   RECENT COMPLAINT, THE THIRD AMENDED COMPLAINT, INCLUDED

16   BUSINESS PLANS AND CUSTOMER LISTS.       IN THE MEET AND CONFER

17   COUNSEL SAID, EVEN THOUGH THERE IS A REFERENCE TO IT IN THE

18   COMPLAINT, THEY DIDN'T MEAN IT TO SUGGEST THAT THAT'S A TRADE

19   SECRET THAT THEY'RE MOVING ON.      OKAY?    WE WILL ACCEPT THAT

20   REPRESENTATION.

21              BUT THEN, LO AND BEHOLD, AT THE CMC CONFERENCE

22   COUNSEL'S COLLEAGUE STOOD UP AND SAID, WELL, YOU KNOW, YOUR

23   HONOR, IT'S NOT A SPECIFIC TECHNOLOGY; IT'S REALLY THE

24   APPLICATION OF DATA ANALYSIS TO DIFFERENT BUSINESS SECTORS.

25   NEVER HEARD THAT BEFORE.     I'M NOT SURE THAT'S A TRADE SECRET.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 12 of 20       12




1                BUT YOU KNOW WHAT, YOUR HONOR, WE THOUGHT AT THE TIME

2    MAYBE COUNSEL WAS JUST SPEAKING OFF THE CUFF AND MAY HAVE

3    MISPOKEN.

4                BUT THEN, YOU KNOW, THERE'S A PROCEEDING GOING ON IN

5    DELAWARE AMONG THE PARTIES, AND IN THAT PROCEEDING THEY DOUBLED

6    DOWN ON THAT EARLIER THIS WEEK.      NOW, I WASN'T AT THE HEARING,

7    YOUR HONOR, BUT IT'S BEEN REPORTED TO ME THEY MADE THAT CLAIM

8    AGAIN.    SO AS WE SIT HERE TODAY, WE REALLY DON'T KNOW WHAT

9    THEIR TRADE SECRETS ARE.

10               WHEN COUNSEL SAYS, WELL, THERE'S A PROCEDURE FOR

11   DOING IT, WE FOLLOWED IT.     THEY SERVED DISCOVERY IN THIS

12   ACTION.   WE OBJECTED BASED ON THE 2019.210 AS BEING A GATING

13   ISSUE AND WE SAID TO THEM, WE NEED TO TEE THIS UP AND WE NEED

14   TO LITIGATE IT.

15               NOW, JUDGE FREEMAN -- THE WAY THIS CAME UP IN THE

16   CMC, REMEMBER WE WERE TALKING ABOUT SCHEDULING AND WHAT THE

17   CASE -- THE CONTOURS OF THE CASE ARE AT.        AND I SAID TO THE

18   JUDGE, I SAID, YOUR HONOR, I WILL TELL YOU THIS GOT OVER THIS

19   HURDLE AFTER A COUPLE OF YEARS, BUT EVEN THE STATE COURT JUDGE

20   SAID TO THEM IN THEIR FINAL ORDER, YOU KNOW WHAT, THIS IS

21   REALLY BROAD, ARE YOU SURE YOU DON'T WANT TO MORE NARROWLY

22   DEFINE BECAUSE IF YOU DON'T, I'M GOING TO HOLD YOU TO THIS,

23   RIGHT?    THEY OPTED NOT TO DO IT.

24               AND I SAID, YOUR HONOR, THIS IS A VERY, VERY BROAD

25   DISCLOSURE, YOUR HONOR, AND THAT'S GOING TO CREATE ISSUES.          THE



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 13 of 20          13




1    JUDGE SAID, WELL, MR. (INDISCERNIBLE), YOU ARE ALWAYS FREE TO

2    CHALLENGE THE 2010, YOU COULD DO IT IN COURT; I'LL LET THE

3    MAGISTRATE JUDGE KNOW WHAT THE STATE COURT DID, BUT YOU'RE FREE

4    TO CHALLENGE THAT.

5              YOUR HONOR, THAT'S ALL WE'RE ASKING FOR HERE.           AND

6    WE'RE WILLING TO DO IT ON AN EXPEDITED BUSINESS.         DISCOVERY

7    CUTOFF IS NOT FOR A YEAR OUT.      THE TRIAL IS NOT UNTIL 2022.         WE

8    COULD GET THIS RESOLVED IN A MONTH OR SO, DEPENDING ON THE

9    COURT'S SCHEDULE, AND THEN WE COULD MOVE FORWARD KIND OF

10   EVERYBODY IN LOCKSTEP HAVING OVERCOME WHAT WE THINK IS A BASIC

11   GATING ISSUE.

12             AND I DO BELIEVE, YOUR HONOR, ONCE WE GET THAT

13   RESOLVED, THE PARTIES COULD MEET AND CONFER AND RESOLVE THE

14   OTHER ISSUES IN DUE COURSE.

15             THE COURT:     ALL RIGHT.    WHEN CAN YOU FILE YOUR MOTION

16   FOR RECONSIDERATION?

17             ATTY2:    WE THINK WE COULD DO IT IN TWO WEEKS, YOUR

18   HONOR.

19             THE COURT:     I DON'T KNOW IF IT'S A DIRECT QUOTE, BUT

20   I'M GOING TO HOLD YOU TO THIS.      DO YOU HAVE AN INTENTION TO

21   MODIFY THE 2019.210 --

22             ATTY1:    NO, YOUR HONOR.

23             THE COURT:     -- DISCLOSURES, OR ARE YOU STICKING WITH

24   WHAT YOU GOT?

25             ATTY1:    NO, WE'RE STICKING WITH WHAT WE'VE GOT.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 14 of 20         14




1              AND, QUITE FRANKLY, YOU KNOW, WHILE COUNSEL JUST

2    REPRESENTED THAT WE'VE FLIPPED AND FLOPPED ON WHAT OUR TRADE

3    SECRETS ARE, IT'S JUST NOT THE CASE.       YOU KNOW, WE CAN GO

4    THROUGH EACH OF THOSE STATEMENTS THAT WE'VE MADE IN OUR

5    COMPLAINT, FOR EXAMPLE, THE CMC STATEMENT, AND I'M NOT SURE

6    THAT WILL BE THE MOST PRODUCTIVE USE OF OUR TIME HERE, BUT MY

7    POINT IS WE HAVE THESE DISCLOSURES FOR A REASON.         IT'S TO LOCK

8    US IN ON WHAT THE TRADE SECRETS WERE WE CLAIM WERE

9    MISAPPROPRIATED BY THE DEFENDANTS.       SO WE'VE DONE THAT.

10             YOU KNOW, TO THE EXTENT THERE'S ANY AMBIGUITY WHAT

11   OUR TRADE SECRETS ARE, THE ANSWER IS LET'S TAKE A LOOK AT OUR

12   SECOND AMENDED TRADE SECRET DISCLOSURE.        WE'RE STICKING WITH

13   THAT DISCLOSURE.

14             AND, YOUR HONOR, THE -- THE PROCEDURE HERE FOR

15   RECONSIDERING THE STATE COURT ORDER IS REALLY TO FILE A MOTION

16   FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF 7-9 AND TO

17   SATISFY ALL OF THOSE REQUIREMENTS.       AND UNLESS AND UNTIL ALL

18   THOSE REQUIREMENTS ARE SATISFIED, WE CANNOT EVEN HAVE A MOTION

19   FOR RECONSIDERATION ITSELF, AND WE CANNOT BRIEF THAT MOTION.

20             BUT, REGARDLESS, DISCOVERY SHOULD BE PROCEEDING NOW.

21             THE COURT:     AND WHAT PREJUDICE IS THERE TO ALLOW THE

22   DISCOVERY TO GO FORWARD WHILE THIS MOTION IS PENDING?

23             ATTY2:    WELL, YOUR HONOR, I THINK IT'S DIRECT

24   PREJUDICE, AND IT REALLY GOES TO THE BACKGROUND OF WHY 2019 WAS

25   PUT INTO PLAY.    IT WAS DESIGNED TO SOLVE A COUPLE OF DIFFERENT



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 15 of 20          15




1    ISSUES.   ONE, WANTING TO MAKE SURE THAT FRIVOLOUS COMPLAINTS

2    DON'T MOVE FORWARD, WANTING TO MAKE SURE A TRADE SECRET

3    PLAINTIFF DOESN'T GET ACCESS TO THE TRADE SECRETS OF THE

4    DEFENDANTS WITHOUT HAVING CLEARLY DEFINED THE TRADE SECRET

5    ISSUE, AND TO NOT BURDEN DEFENDANT.

6               WELL, IF YOU LOOK AT THEIR FIRST SERIES OF DISCOVERY,

7    IT'S ALL ABOUT MR. ABRAMOWITZ'S PATENT APPLICATION, AND HIS OWN

8    INVENTION, AND HIS OWN THOUGHTS AND PROCESSES THAT LED TO THE

9    FILING OF THAT PATENT APPLICATION.       THAT'S WHAT THEY'RE ASKING

10   FOR.   IT'S EXACTLY WHAT 2019 WAS MEANT TO SAY, HOLD ON A

11   SECOND, BEFORE YOU GET TO LOOK AT HIS INVENTORSHIP, YOU NEED TO

12   START WITH:   WHAT ARE THE TRADE SECRETS, AND YOU NEED TO DEFINE

13   THEM WITH REASONABLE SPECIFICITY.

14              NOW, I CAN TELL YOU, YOUR HONOR -- I KNOW IT'S NOT IN

15   FRONT OF YOU, BUT THESE ARE 25 PAGES OF TRADE SECRETS.            I'D

16   LIKE TO SEE THEM PUT THE WITNESS ON THE STAND THAT'S GOING TO

17   GO UNDER OATH AND SAY:     WE TOLD THOSE THINGS TO MR. ABRAMOWITZ.

18   THAT PERSON DOESN'T EXIST, I BELIEVE.

19              SO THIS IS A VERY, VERY IMPORTANT ISSUE.         IT IS WHY,

20   YOUR HONOR, WE ARE RAISING IT, AND RAISING IT AGAIN.          AND,

21   JUDGE, IF WE'RE WRONG, WE'RE WRONG.       WE'LL MOVE FORWARD.      WE

22   WOULD LIKE TO GET DONE EXPEDITIOUSLY.        LIKE I SAID, WE COULD

23   FILE OUR PAPERS IN TWO WEEKS.      WE'RE HAPPY TO GO ON WHATEVER

24   EXPEDITED BASIS THE COURT WOULD FIND IT CONVENIENT AND

25   REASONABLE.



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 16 of 20       16




1               THE COURT:     ALL RIGHT.   HERE'S WHAT WE ARE GOING TO

2    DO.   THE MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION

3    IS DUE NEXT WEEK, THE 11TH OF MARCH, EVEN THOUGH IT'S

4    TECHNICALLY A MOTION FOR LEAVE TO, I'LL SET THE RESPONSE DATE

5    FOR A WEEK LATER, MARCH 18TH.

6               IF YOU TELL ME YOU DON'T WANT TO RESPOND, YOU CAN

7    TELL ME THAT, BUT, GIVEN THE SIGNIFICANCE OF THE ISSUE, I WILL

8    SET A DATE NOW FOR YOU TO RESPOND.

9               WE'LL HAVE A HEARING, IF NECESSARY, THE 25TH OF MARCH

10   AT 1:00 P.M.   REPLY WILL BE DUE ON THE 23RD OF MARCH.

11              ATTY2:   THANK YOU, YOUR HONOR.

12              ATTY1:   I APOLOGIZE, YOUR HONOR.      THE HEARING WAS

13   MARCH 26TH?

14              THE COURT:     25 AT 1:00 P.M. RIGHT HERE.      REPLY ON THE

15   23RD.   NOT IN CHRONOLOGICAL ORDER, BUT THAT'S THE BRIEFING.

16              AND I WILL PAUSE THE OTHER DISCOVERY THAT IF THE

17   DISCLOSURE IS UNDER 2019.210 WERE NOT SUFFICIENT SPRINGS FROM

18   THAT UNTIL A RESOLUTION OF THAT MOTION.        IN OTHER WORDS, I'M

19   NOT STAYING EVERYTHING IN THE CASE.       IT MAY BE YOU CAN AGREE TO

20   SOME THINGS.   CERTAINLY THIS IS RECIPROCAL, SO IF THERE'S

21   INFORMATION YOU'RE SEEKING FROM THEM -- LET ME BACK UP.

22              IS THERE ANYTHING THAT YOU BY AGREEMENT WANT TO HAVE

23   DISCOVERY ON DURING THIS TIME PERIOD, OR IS THERE NOTHING TO BE

24   IN AGREEMENT ON?

25              ATTY2:   NO.    ALTHOUGH I THINK, YOUR HONOR, WE WOULD



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 17 of 20       17




1    LIKE TO ANSWER YOUR FIRST QUESTION ABOUT WE MET AND CONFERRED

2    ABOUT THE DISCOVERY REFEREE.

3              THE COURT:     YEAH.

4              ATTY2:    YOUR HONOR, WE SHOULD NOT BE HAVING ALL OF

5    THESE SQUABBLES IN FRONT OF YOU.       I GET IT.    AND WE THINK IT

6    WOULD BE WORTHWHILE TO APPOINT ONE, AND SO OUR CLIENT IS

7    WILLING TO MOVE FORWARD WITH THAT.       I WILL TELL YOU THAT THE

8    SUGGESTION WAS MADE IN DELAWARE, AND ULTIMATELY THE COURT

9    APPOINTED A DISCOVERY REFEREE.       FROM OUR PERSPECTIVE, THAT'S

10   BEEN IMMEASURABLY HELPFUL.       WE THINK IT WOULD BE HELPFUL HERE.

11             ATTY1:    AND, YOUR HONOR, MAY I?

12             THE COURT:     YEAH.

13             ATTY1:    I WILL RESPOND TO SPECIAL REFEREE, SPECIAL

14   MASTER REQUEST IN JUST A SECOND.

15             BUT WITH RESPECT TO DISCOVERY THAT COULD BE CONDUCTED

16   WHILE THIS MOTION FOR LEAVE IS PENDING, IN OTHER LITIGATIONS

17   AMONG THE PARTIES, DEFENDANTS HAVE COLLECTED, PRODUCED

18   DOCUMENTS THAT ARE -- SORT OF GO TO THE CORE OF SOME OF OUR

19   REQUESTS THAT WE HAVE PROPOUNDED.       THERE IS NO BURDEN OF ANY

20   SORT ON DEFENDANTS TO JUST HAND OVER THOSE DOCUMENTS IN THIS

21   LITIGATION.

22             OF COURSE, IN THOSE LITIGATIONS THERE ARE PROTECTIVE

23   ORDERS, RIGHT, AND THE DOCUMENTS ARE ALL DESIGNATED

24   CONFIDENTIAL.   WE CANNOT USE THEM IN THIS CASE.        BUT THERE

25   WOULD BE NO BURDEN AT ALL ON DEFENDANTS TO SIMPLY HAND OVER AND



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 18 of 20         18




1    PRODUCE DOCUMENTS THAT WERE ALREADY COLLECTED.

2               THE COURT:    YOU HAVE THAT VIEW, BUT I TAKE IT YOU

3    OBJECT TO THAT.

4               ATTY2:   WE DO, YOUR HONOR.     WE'RE TALKING ABOUT --

5               THE COURT:    WE'RE TALKING ABOUT IN A SHORT PERIOD OF

6    TIME IN THE SCHEME OF THINGS.

7               ATTY1:   OKAY.

8               THE COURT:    IN A MINDFUL -- WHEN I SAY "THE SCHEME OF

9    THINGS," I'M AWARE OF WHAT THE DEADLINES ARE IN THE CASE

10   OVERALL.   IF YOU HAVE A TRIAL NEXT MONTH, I WOULD STAY

11   DISCOVERY FOR THREE WEEKS BECAUSE THAT WOULD LEAVE NO TIME TO

12   DO ANYTHING AFTERWARDS.

13              ATTY1:   UNDERSTOOD.

14              THE COURT:    YOU DO HAVE MORE TIME THAN THAT AFTER

15   THIS IS CONCLUDED.    I THINK IT'S AN IMPORTANT GATING ISSUE.          IT

16   DOESN'T MEAN I'M GOING TO GRANT RECONSIDERATION, BUT I THINK

17   IT'S IMPORTANT TO GET IT RESOLVED SO THERE WON'T BE ANY FURTHER

18   DISCUSSION ABOUT IT, AND WE'LL GET IT RESOLVED PROMPTLY.          SO

19   THAT'S THE BRIEFING SCHEDULE.

20              GIVEN THERE'S NOT SOME AGREEMENT ABOUT OTHER

21   DISCOVERY, FORGET THAT PART.      WE'LL COME BACK AND TALK, AND WE

22   CAN FOLLOW UP ON THE CONVERSATION ABOUT A SPECIAL MASTER OR

23   NOT, CERTAINLY COORDINATING IT FROM AN EFFICIENCY POINT OF VIEW

24   WITH WHAT'S GOING ON IN DELAWARE MIGHT MAKE SENSE, BUT THAT'S

25   WHAT WE NEED TO TALK ABOUT WITH YOUR CLIENTS AND OTHER



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 19 of 20    19




1    EXPENSES --

2              ATTY2:    YEAH.   YOUR HONOR, WE VERY MUCH RESPECT AND

3    APPRECIATE YOUR TIME, OF COURSE, AND WE KNOW HOW BUSY THE COURT

4    IS.   WE DO THINK THAT ONCE SOME OF THESE THRESHOLD GATING

5    ISSUES ARE RESOLVED, THE PARTIES CAN WORK TOGETHER.

6              THE COURT:     AND THAT MIGHT BE.

7              SO THINK ABOUT THAT, TALK WITH YOUR CLIENTS, AND WHEN

8    WE RECONVENE ON THE 25TH, WE'LL WANT TO LEAVE THAT WITH A PLAN

9    FOR WHAT'S GOING TO OCCUR AFTER THAT.

10             ATTY2:    THANK YOU VERY MUCH.

11             (SIMULTANEOUS COLLOQUY.)

12             ATTY2:    APPRECIATE, YOUR TIME.

13             ATTY1:    THANK YOU, YOUR HONOR.

14             MR. SIMON:     THANK YOU, YOUR HONOR.

15             THE COURT:     WE'RE IN RECESS.

16             (PROCEEDINGS ADJOURNED AT 2:44 P.M.)

17

18

19

20

21

22

23

24

25



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:19-cv-06879-BLF Document 98 Filed 03/24/20 Page 20 of 20   20




1                        CERTIFICATE OF TRANSCRIBER

2

3         I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9         I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                           JOAN MARIE COLUMBINI

17                              MARCH 24, 2020

18

19

20

21

22

23

24

25



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
